Title: To George Washington from B. Francis, 27 October 1792
From: Francis, B.
To: Washington, George



Sir,
New York, Oct. 27: 1792.

An inquiry into the mineral productions of this country, appeared to me an object of so much importance, that I was induced to take the liberty of writing to you on the business from Boston, I think in June, and had the honour of receiving your reply in this City. The motives that occasioned my former letter (& the only excuse I can plead for taking this freedom) were similar to what dictate the present, viz. The advancement of the public-Good.
The advantages to a country, of inland water-carriage, have been demonstrated by so many happy experiments in England, and other parts of Europe, that new canals are projected almost daily; and so dextrous are they become in the execution of them in Great-Britain, having surveyors and workmen accustomed to the business, that an interruption or disappointment in the work is hardly ever known. In England they are enabled to execute these extensive designs with so much facility and correctness, by having at hand the best workmen for the purpose in the world, viz. Miners. The wages they give (but they generally agree with them at so much per yard, or fathom) are always something more than these men can earn in their mines, which soon procures as many as can, in almost any of those works, be conveniently employed. These Miners are from their childhood accustomed to

labour in the earth, to handle the mattock, blast rocks asunder, &c. &c. and their early introduction, and perseverence in this rude occupation, disqualifies them for any other pursuit whatever: But ‘tis to such hardy, untutord Men the British-Canals owe their stability.
The having, at call, workmen enow of the above description to execute that in a few months, which without such an advantage would require several years to perform, must have a very material effect not only on the expences of conducting such a work, but on the benefit expected to flow from it when compleated.
To undertake an extensive work of this kind, without having at hand the number of workmen proportionable, may produce expence & disappointment, but can hardly be expected to produce a navagable canal. When the channel of a canal is unoccupied by Water for any length of time, as it necessarily must when there are but few hands and much to be done, its banks exposed to the sun & rain fall in, and its course, in particular soils, is soon obliterated; for it appears, as well from the nature of the case, as from experience, that the preservation of the channel of a canal depends on its being constantly filled with water.
The scarcity of labourers in this country, is not the only difficulty that occurs in this business: perhaps a sufficient number might, by very extraordinary encouragement, be collected, but whether their services might be depended upon, and whether they could be kept together, and at their duty, in places remote from domestic accommodation, appears to me a matter of doubt. But the liberal wages given by individuals to industry, all over the country, will, I apprehend, keep sober steady labourers from list’ning to any proposals that may lead them from their homes.
That neither the country, nor those directly interested in these public-works may lose those years in the delay of their accomplishment, which seems unavoidable from the common mode of conducting them, and the scarcity of workmen, I beg leave to offer to your consideration, and if you think proper the consideration of Congress, a means whereby these or any works of the like nature may be facilitated, without being subjected to those obstructions which frequently arise from employing, and depending on, promiscuous hands.

There are in many parts of Europe remains of works (once of great importance) performed by the Roman Soldiers, the accounts of which have several times furnished me with hints how the Soldiers of this day might, in times of quiet, be usefully employed. The present circumstances of this country, and the magnitude of the public Designs, suggest very forcibly the utility of adopting in these States the practice of the Romans, and employing soldiers in the civil service of the community.
A Corps of Artificers might be of service to the Country in a Moral view. The licencious disposition that most commonly leads the illiterate to prefer a military life, would be most naturally & effectually corrected by labour and good discipline. I am, with the greatest Respect, Sir, Your most obedt & humb. Servt

B. Francis: Post-Office.

